Citation Nr: 1126131	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-15 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the cervical spine.

2.  For the period from March 11, 2004 to August 14, 2008, entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) and generalized anxiety disorder.

3.  For the period beginning on August 15, 2008, entitlement to an initial evaluation in excess of 70 percent disabling for PTSD and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Louisville, Kentucky that granted service connection for DDD and DJD of the cervical spine and assigned a 10 percent disability rating, effective March 11, 2004, and that granted service connection for PTSD and generalized anxiety disorder and assigned a 30 percent disability rating, effective March 11, 2004.

A November 2008 rating decision granted a higher, 70 percent initial rating for the Veteran's PTSD and generalized anxiety disorder, effective August 15, 2008.  As this higher rating did not constitute a full grant of the benefit sought on appeal, this matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the November 2008 rating decision, the RO also raised and deferred an issue of entitlement to an earlier effective date for the 70 percent rating, which the RO ultimately denied in April and October 2009 rating decisions.  The Board acknowledges that the Veteran submitted a notice of disagreement and that this earlier effective date issue regarding the higher 70 percent initial rating was also addressed in the March 2010 Statement of the Case (SOC).  The Board notes, however, that the earlier effective date issue only related to the rating assigned, and not the effective date of service connection.  Therefore, the Board finds that this earlier effective date issue has been subsumed by the issue of entitlement to higher initial ratings for the same disability, as the initial rating matter involves consideration of entitlement to the maximum benefit (100 percent), rather than merely 70 percent, and the initial rating matter also involves entitlement dating all the way back to March 11, 2004 (Form 21-526 date), as well as looking forward beyond just August 14, 2008.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

The Board notes that the Veteran requested a Travel Board hearing on his April 2010 Form 9 appeal, but subsequently withdrew his request in writing in July 2010.  Based thereon, the Veteran's request for a hearing is considered withdrawn, and these matters are ready for decision.


FINDINGS OF FACT

1.  The Veteran's DDD and DJD of the cervical spine is manifested by symptoms of pain, pain on use, stiffness, and headaches; cervical flexion is limited to 40 degrees, and combined range of motion is limited to 250 degrees; there is no evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; there is no evidence of ankylosis; there is no evidence of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician; there is no evidence of separately compensable associated objective neurological abnormalities.

2.  For the period prior to September 1, 2005, the Veteran's PTSD and generalized anxiety disorder were manifested by symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment, and intrusive thoughts.

3.  For the beginning on September 1, 2005, the Veteran's PTSD and generalized anxiety disorder are manifested by symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment, flattened affect, impaired short-term memory, disturbances in motivation, suicidal ideation, auditory hallucinations, obsessional rituals, impaired impulse control, and total occupational impairment.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent disabling for DDD and DJD of the cervical spine have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for a separate evaluation of 10 percent disabling for headaches associated with service-connected DDD and DJD of the cervical spine, effective September 30, 2008, are met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5243, Note 1, 4.124a, Diagnostic Code 8100 (2010).

3.  For the period prior to September 1, 2005, the criteria for an evaluation in excess of 30 percent disabling for PTSD and generalized anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

4.  For the period beginning on September 1, 2005, the criteria for an evaluation of 100 percent disabling for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for higher initial ratings for his service-connected DDD and DJD of the cervical spine and PTSD and generalized anxiety disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board notes that where service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nevertheless, the Board finds that notice letters dated September 2008 and January 2009 fully satisfied the notice requirements of the VCAA with respect to the Veteran's claims for increased initial ratings.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the file.  The Veteran has not referenced any outstanding records for VA to obtain relating to his claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The Veteran was provided with VA examinations relating to his DDD and DJD of the cervical spine in September 2004, September 2008, and January 2009.  With regard to his PTSD and generalized anxiety disorder, he was provided with VA examinations in August 2004, September 2008, and January 2010, as well as a VA medical opinion in January 2009 addressing the Veteran's level of occupational impairment due to his PTSD and generalized anxiety disorder.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's DDD and DJD of the cervical spine or PTSD and generalized anxiety disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports and the VA medical opinion report are thorough and complete and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examination and medical opinion reports all reflect that the examiners personally reviewed the claims file, examined the Veteran (except in January 2009 for the records opinion), and provided sufficient detail to rate the Veteran under the applicable diagnostic criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537.

II. Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Where, as in the instant case, an appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  DDD and DJD of the Cervical Spine

Effective since September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

With regard to the cervical spine, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  

Note 1 to the General Rating Formula provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2010).

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2010).

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010) (renumbered from 5293 effective Sept. 26, 2003).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2010).

The Veteran's DDD and DJD of the cervical spine are currently assigned a disability rating of 10 percent disabling, effective March 11, 2004, under Diagnostic Code 5243.  The Veteran seeks a higher initial rating.

The Veteran was provided with VA examinations in September 2004, September 2008, and January 2009 (general medical).  The September 2004 VA examination report reflects that the Veteran reported experiencing neck pain with movement, frequent muscle spasms, and limitation of motion.  He denied any weakness, stiffness, fatigability, or lack of endurance in his neck, and he denied that his neck condition affected his employment.  Physical examination revealed no obvious deformity, no tenderness to palpation, and no obvious muscle spasms.  Range of motion of the cervical spine revealed forward flexion to 40 degrees, extension to 45 degrees, left lateral flexion to 40 degrees, right lateral flexion to 30 degrees, left lateral rotation to 65 degrees, and right lateral rotation to 50 degrees (for a combined range of motion to 270 degrees).  X-rays were taken and reviewed by the examiner, and diagnoses of DJD of the cervical spine, as well as marked DDD, were recorded.

The September 2008 VA examination report reflects that the Veteran reported experiencing tightness in his neck as well as constant, moderate pain, including radiating into his shoulders.  He also reported experiencing headaches due to his neck pain.  A history of weakness, stiffness, and fatigability was noted, as well as muscle spasms.  The examiner noted that the Veteran reported experiencing flare-ups weekly lasting three to seven days, and that when the Veteran experienced flare-ups, he reported also experiencing severe headaches.  Physical examination revealed a normal posture with no abnormal spinal curvatures, including kyphosis, lumbar lordosis, or scoliosis.  Also, physical examination revealed no ankylosis, no guarding, no objective evidence of muscle spasms, and no weakness, although pain with motion and tenderness were noted.  The examiner noted that there was no muscle spasms, localized tenderness or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Neurologic examination, including detailed sensory and reflex examinations, revealed no abnormal sensation and normal and reflexes except hypoactive triceps.  Range of motion of the cervical spine revealed forward flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 60 degrees, and right lateral rotation to 60 degrees (for a combined range of motion of 250 degrees).  Pain with motion was noted, but no additional limitation of motion.  The examiner recorded diagnoses of DDD and DJD of the cervical spine, and opined that it caused significant occupational impairment, including problems lifting and carrying, difficulty reaching, decreased upper extremity strength, and pain.  It was also noted that by the examiner to have a moderate effect on the Veteran's ability to do chores and travel.

The January 2009 VA examination report reflects that the Veteran reported experiencing tightness in his neck as well as constant neck pain radiating down into his shoulders.  The Veteran reported experiencing flare-ups weekly lasting three to seven days during which his pain is severe, and he loses additional range of motion.  See Report at 20.  The examiner also noted symptoms of tenderness and guarding of the neck muscles.  See id. at 26.  Physical examination revealed a normal gait.  See Report at 22.  Range of motion of the cervical spine revealed forward flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 60 degrees, and right lateral rotation to 60 degrees (for a combined range of motion of 250 degrees).  Neurologic examination, including detailed sensory and reflex examinations, revealed no motor loss, normal sensation, normal cranial reflexes, and some hypoactive reflexes.  See id. at 26-28.  The examiner recorded diagnoses of cervical DDD and DJD with radiculopathy, and opined that it would have a mild effect on sedentary employment and a moderate to severe effect on manual labor employment, albeit the examiner also noted that the Veteran had retired in 2005.

As noted above, there is no lay or medical evidence at any time during the period on appeal of forward flexion of the cervical spine limited to less than 30 degrees, combined range of motion not greater than 170 degrees, or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis so as to meet the criteria for a higher, 20 percent rating under the General Rating Formula.  There is also no evidence of ankylosis so as to meet any of the higher rating criteria of the General Rating Formula.  Based thereon, the Board finds that a preponderance of the evidence is against granting a rating in excess of the currently assigned 10 percent rating under the General Rating Formula for the Veteran's DDD and DJD of the cervical spine.

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board acknowledges that the Veteran has complained of pain, including painful motion as a result of his DDD and DJD of the cervical spine, the Board finds that the currently assigned 10 percent rating already takes into account these complaints.  In fact, the Board notes that at no time during the period on appeal did the Veteran's limitation of motion even meet the criteria for a 10 percent rating (although the September 2008 examination did show muscle spasms, guarding, or localized tenderness, thereby meeting different 10 percent rating criteria under the General Rating Formula); therefore, additional compensation pursuant to DeLuca is not warranted.

The Board has also considered whether a higher rating is warranted for the Veteran's DDD and DJD of the cervical spine under the Formula for Rating IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this regard, while the Board acknowledges that the January 2009 VA examiner noted that the Veteran reported having one incapacitating episode in the last 12 months lasting "several days," the examiner noted that the Veteran reported that he did not seek medical attention.  Therefore, the Board finds that there is no evidence of any incapacitating episodes requiring treatment and bed rest ordered by a physician so as to warrant consideration under the Formula for Rating IVDS.

As noted above, Note 1 to the General Rating Formula provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2010).  In that regard, the Board acknowledges that the January 2009 VA examiner recorded a diagnosis of DDD and DJD of the cervical spine with radiculopathy.  The Board finds, however, that the Veteran is not entitled to an additional, separate rating for radiculopathy, because this diagnosis is based on a history by the Veteran that is not supported by the current objective evidence of record for any time during the period on appeal.  Specifically, the January 2009 examination report reflects that the Veteran reported experiencing paresthesias and numbness of the fingers and hands.  The Board notes, however, that the Veteran's VA treatment records from the period on appeal uniformly reflect "no radicular symptoms" relating to his cervical spine condition, and no reports of any hand or finger numbness.  See VA Treatment Records, February 2005, February 2006, September 2008.  Moreover, the January 2009 VA examiner performed a detailed sensory examination, which revealed normal (2/2) vibration, pinprick, light touch, and position sensations in both upper extremities.  In addition, musculoskeletal examination revealed normal (5/5) wrist flexion and extension, finger flexors, finger abduction, thumb opposition, and motor examination revealed "no motor loss," which objective findings contradict the Veteran's subjective report of hand and finger paresthesias and numbness.  In light of all of the above objective medical evidence of record reflecting normal sensation and strength in the Veteran's upper extremities and "no radicular symptoms" during the period on appeal, the Board finds that the Veteran's reported paresthesias and numbness of the hands and fingers to be not credible and, therefore, that a separate rating for such is not warranted.  The Board notes that this case is distinguishable from the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) in that this is not a case involving a lack of contemporaneous medical evidence, but rather, this case involves contemporaneous medical evidence from the period on appeal that is negative for objective findings of neurologic symptomatology (other than headaches, discussed below).

As a final matter, based on the Veteran's reported headaches due to his cervical spine flare-ups on examination in September 2008 and to VA clinicians in February 2009, the Board will grant a separate rating of 10 percent, but no higher, under Diagnostic Code 8100, for the Veteran's reported severe headaches associated with flare-ups of neck pain, effective September 30, 2008, the first date as of which these symptoms are established in the medical evidence of record.

In summary, the Board concludes that the preponderance of the evidence is against granting an initial evaluation in excess of 10 percent disabling for the Veteran's DDD and DJD of the cervical spine, and that a separate 10 percent rating is warranted, effective September 30, 2008, for the Veteran's headaches associated with his DDD and DJD of the cervical spine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).  Extraschedular considerations are discussed below.

B.  PTSD and Generalized Anxiety Disorder

The Veteran's PTSD and generalized anxiety disorder are currently assigned a disability rating of 30 percent, effective March 11, 2004, and 70 percent, effective August 15, 2008.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran seeks higher initial ratings.  

The Veteran's PTSD and generalized anxiety disorder is rated under Diagnostic Code 9411, which provides for ratings as follows:

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130 (2010).

The use of the phrase "such symptoms as" followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) Scale is used to report a clinician's judgment of an individual's overall level of functioning.  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) at 44 (1994).  A score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and having some meaningful interpersonal relationships.  Id. at 46.  A score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at 47.  A score of 41 to 50 reflects serious symptoms, such as suicidal ideation or serious impairment in social or occupational functioning (e.g., no friends or unable to keep a job).  

As an initial matter, for the reasons explained below, the Board finds that for the period beginning on September 1, 2005, the Veteran is entitled to a 100 percent disability rating for his PTSD and generalized anxiety disorder.

A September 2008 VA examination report reflects that the Veteran was experiencing daily, severe, chronic symptoms of anxiety and depression, he tended to avoid social activities, had no motivation to be involved in activities or leisure pursuits, isolated often, was extremely uncomfortable around people, had no interest in activities he used to enjoy, his affect was flat, he was unable to perform serial 7's, was experiencing suicidal ideation, sleep impairment with nightmares, visual hallucinations, obsessive/ritualistic behavior, panic attacks two to three times per week, poor impulse control, moderately impaired short-term memory, recurrent and intrusive distressing recollections of his PTSD stressors, that he avoided thoughts, feelings, activates, places, or people associated with the PTSD trauma, he experienced irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, and the examiner noted that the Veteran's PTSD symptoms were daily, severe, and chronic.  The examiner noted the Veteran's PTSD stressors involved being in combat situations, a shrapnel injury, seeing people get killed, and being on funeral detail.  The examiner recorded diagnoses of PTSD, generalized anxiety disorder, and depressive disorder NOS, and a GAF of 48.  The examiner opined that the Veteran was totally occupationally and socially impaired due to his PTSD symptoms, and noted that the Veteran retired approximately three years prior.  The examiner also noted that the Veteran reported dealing with constant worry, anxiety, and depression at work, that he felt overwhelmed, had difficulty with memory and concentration, turned down a promotion due to his anxiety, he experienced fatigue due to sleep problems, had difficulty and conflicts with coworkers, and that he had to take six months off prior to his retirement due to difficulty with his PTSD and related symptoms.

In December 2008, the Veteran filed a separate claim for entitlement to a total rating based on unemployability due to service-connected disability (TDIU), citing his PTSD and cervical spine disabilities as the service-connected disabilities that prevented him from securing or following any substantially gainful employment.  Based thereon, the RO obtained a VA medical opinion to address the Veteran's occupational functioning as a result of his PTSD and generalized anxiety disorder.

A January 2009 VA medical opinion report reflects that the examiner reviewed the claims file and opined that the Veteran was incapable of maintaining employment due to his PTSD and generalized anxiety symptoms, referencing, in detail, the September 2008 VA examination report.  In light of the January 2009 VA medical opinion, the Board notes that the RO granted entitlement to TDIU.  See Rating Decision, April 2009.

The Veteran was most recently provided with a VA examination relating to his PTSD and generalized anxiety disorder in January 2010.  The Board notes that the January 2010 VA examination report reflects several of the same symptoms as the September 2008 VA examination report, except that the Veteran did report experiencing "a little depression" at times but taking no medication for it (rather than chronic, daily, severe depression), he reported he was not receiving any counseling, he was not experiencing any obsessional or ritualistic behavior, no suicidal thoughts, no delusions, he was experiencing panic attacks three to four times a day (rather than two to three per week), and the examiner noted that the Veteran's affect was constricted (rather than flat), that he had fair impulse control (rather than poor), that his short-term memory was only mildly impaired (rather than moderately), and no hypervigilance or exaggerated startle response was noted.  The examiner recorded a diagnosis of PTSD and a GAF score of 50.  The examiner opined that the Veteran was totally socially and occupationally impaired as a result of his PTSD, and noted that the Veteran had retired due to his PTSD and noted that he no longer worked due to being easily frustrated, difficulty concentrating, difficulty managing stress, and having panic attacks due to his PTSD. 

In addition, the Veteran submitted a December 2008 statement (Form 21-4192) from his last employer of 19 years in connection with his claim for TDIU.  This statement reflects that the Veteran stopped working on September 1, 2005 due to a left knee injury and his PTSD and panic attacks (but apparently did not retire until February 2006).  

In light of all of the above, particularly the fact that the September 2008, January 2009, and January 2010 VA examination reports all reflect that the examiners opined that the Veteran was totally occupationally impaired as a result of his PTSD and generalized anxiety disorder, and in light of the employer's statement that the Veteran had been disabled as a result of his PTSD since September 1, 2005 (although he apparently retired in February 2006 according to the same statement), the Board finds that the Veteran is entitled to a 100 percent rating for the period beginning on September 1, 2005.

The Board acknowledges that the December 2008 statement from the Veteran's employer reflects that the Veteran retired as of September 1, 2005 as a result of both his service-connected PTSD and his non-service-connected knee condition.  The Board also acknowledges that certain Social Security Administration (SSA) records and certain private treatment records dated from February 2005 to August 2005 reflect that the Veteran was awarded disability as a result of a left leg or knee injury.  The Board notes, however, that it is unable to render its own medical conclusions regarding the extent of the Veteran's occupational impairment as a result of his non-service connected left leg or knee condition independent from his service-connected PTSD and generalized anxiety disorder.  In any event, the Board finds the opinions of the VA examiners in September 2008, January 2009, and January 2010 to be the most probative evidence of record with regard to whether the Veteran was totally occupationally impaired as a result of his service-connected PTSD and generalized anxiety disorder alone.  In that regard, the Board notes that there is no medical opinion in the entire claims file that contradicts the opinions of VA examiners (i.e., opining that the Veteran is not totally occupationally impaired as a result of his PTSD and generalized disorder).  See, e.g., Vet Center, September 7, 2005 (noting his left leg injury  affecting his ability to work, but also noting that his PTSD and panic attacks continue to bother him and influence his ability to work).

The Board will now address whether the Veteran is entitled to an initial rating greater than 30 percent disabling for the earlier period from March 11, 2004, to August 30, 2005.

An August 2004 VA examination report reflects that the Veteran reported his history in service, that he experienced rare and sporadic episodes of depression when he would stay in bed for four to five days at a time, that he took a five week leave of absence due to his "nerves" during the last six months, he denied any anger or control issue, he attended church and enjoyed eating out on a regular basis with his wife and shopping, although sometimes crowds bothered him, he enjoyed working out at the gym, that he was still employed at the same job since 1987 and that overall he got along with his coworkers and supervisors well, that his work efficiency had remained the same for the last 10 years, that he reported sleeping seven hours per night, although he did report experiencing nightmares once per month, he denied hallucinations or delusions, his mood was noted as calm, he did report crying spells about 10 times per month, although the examiner noted that he did not appear to be depressed (and no diagnosis of depression was recorded), he denied suicidal ideation, he denied any intrusive, recurrent recollections, dissociative flashbacks, intense psychological distress at exposure to cues or avoidance of stimuli, or hypervigilance.  The examiner recorded a diagnosis of anxiety disorder not otherwise specified and a GAF score of 65.

The Board also acknowledges several Vet Center records associated with the claims file dated from February 2004 to August 2005 reflecting that the Veteran was being followed for diagnosed PTSD.  The Board notes that these records do not reflect symptoms more severe than those noted in the August 2004 VA examination report, except that the Board does acknowledge symptoms noted in these records including intrusive thoughts, see February and December 2004, and panic attacks, see August and October 2004.  The Board also acknowledges several VA treatment records dated during this period, which reflect that the Veteran was being treated at the Vet Center.  See, e.g., VA Treatment Record, February 2005 (declined treatment at VAMC, followed at Vet Center).

In light of the above, the Board finds that the preponderance of the evidence shows that the Veteran's symptoms more nearly approximate the 30 percent rating criteria, and no more.  While the Board acknowledges that the above Vet Center records reflect ongoing notations of panic attacks during this period, and that, in a March 2005 statement, the Veteran reported experiencing panic attacks four to five times per week, the Veteran's symptoms do not meet any of the other criteria for a 50 percent rating, such that, overall, his disability picture more nearly approximates the 30 percent rating criteria.  Specifically, there are no records dated during this period prior to September 1, 2005 reflecting any symptoms of flattened affect, circumstantial, circumlocutory or stereotyped speech, difficulty in understanding commands, impairment of short-term or long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation or mood, or difficulty in establishing or maintaining effective relationships.  Also, there is no evidence of obsessional rituals, suicidal ideation, or delusions or hallucinations.

The Board acknowledges all of the Veteran's lay contentions, including his reported panic attacks four to five times per week, his assertion that he was being followed at the Vet Center weekly, and that he took six months off from work during this period due to his "nerves."  See Statement, August 2009.  His reported panic attacks four to five times a week and treatment at the Vet Center, however, were already taken into consideration by the Board as discussed above.  The Board further notes that the rating criteria do not provide for a higher, 50 percent rating based on weekly counseling sessions.  With regard to his taking time off from work due to his "nerves," the Board notes that, at the same time, the Veteran reported to the VA examiner that overall he got along with his coworkers and supervisors at work and that his efficiency had remained the same for the last 10 years.  The Board also acknowledges an August 2009 lay statement from the Veteran's wife regarding the Veteran's symptoms.  The Board finds, however, that her statement has no probative value in that it does not specify when the Veteran was experiencing the symptoms reported by her.  Moreover, even if the Board were to assume that the symptoms reported by her such as uncontrollable crying, related to this period prior to September 1, 2005, the Board notes that her statements are not consistent with the Vet Center treatment records, where the Veteran himself reported being regularly followed for treatment, and therefore, the Board finds her lay statement to lack probative value.  The Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).

In summary, the Board concludes that the preponderance of the evidence is against granting a rating in excess of 30 percent disabling for the Veteran's PTSD and generalized anxiety disorder for the period prior to September 1, 2005, and that it is in favor of granting a 100 percent rating for the Veteran's PTSD and generalized anxiety disorder for the period beginning on September 1, 2005.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

C.  Extraschedular Consideration

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for his DDD and DJD of the cervical spine, and, for the period prior to September 1, 2005, for a greater level of compensation for his PTSD and generalized anxiety disorder, on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's DDD and DJD of the cervical spine or PTSD and generalized anxiety disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

ORDER

Entitlement to an evaluation in excess of 10 percent disabling for DDD and DJD of the cervical spine is denied.

Entitlement to a separate rating of 10 percent disabling for headaches associated with service-connected DDD and DJD of the cervical spine is granted, subject to the law and regulations governing the payment of monetary benefits.

For the period prior to September 1, 2005, entitlement to an evaluation in excess of 30 percent disabling for PTSD and generalized anxiety disorder is denied.

For the period beginning on September 1, 2005, entitlement to an evaluation of 100 percent disabling for PTSD and generalized anxiety disorder is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


